Case 8:18-ap-01168-SC        Doc 320 Filed 07/14/21 Entered 07/14/21 13:20:47     Desc
                              Main Document     Page 1 of 4


 1 Justin S. Draa, SBN 253688
   DiBENEDETTO, LAPCEVIC & DRAA LLP
 2 1101 Pacific Ave., suite 320
   Santa Cruz, California 95060
 3 Telephone: (831) 325-2674
   Facsimile: (831) 477-7617
 4 jdraa@dld-law.com

 5 Attorneys for Defendants
   Lora Rae Steinmann, Heinz H. Steinmann,
 6 Eric Steinmann, Susanna Steinmann Wilson,
   Thomas Steinmann, John Steinmann, and Mary
 7 Steinmann Sypkens, Teresa Steinmann
   Stapleton, Katy Steinmann Belknap, Jeff
 8 Steinmann, and Heinz J. Steinmann

 9
10                             UNITED STATES BANKRUPTCY COURT
11               CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
12 In re                                           Case No. 8:16-bk-12589-SC
13 ANDREA STEINMANN DOWNS,                         Chapter 7
14
                Debtor.                            Adv. No. 8:18-ap-01168-SC
15
   THOMAS H. CASEY, Chapter 7 Trustee for the      AMENDED NOTICE OF MOTION FOR
16 bankruptcy estate of Andrea Steinmann Downs,    SANCTIONS UNDER RULE 9011 OF THE
                                                   FEDERAL RULES OF BANKRUPTCY
17              Plaintiff,                         PROCEDURE
18 v.
                                                   Date: September 2, 2021
19 LORA RAE STEINMANN, HEINZ H.                    Time: 11:00 a.m.
   STEINMANN, ERIC STEINMANN, MARY                 Place: Courtroom 5C (In Person)
20 (SYPKENS) STEINMANN, JOHN                       Ronald Reagan Federal Building and
   STEINMANN, TESSIE (STAPLETON)                   United States Courthouse
21 STEINMANN, KATY (BELKNAP)                       411 West Fourth Street
22 STEINMANN, HEINZ STEINMANN, JEFF                Santa Ana, California, 92701
   STEINMANN, TOM STEINMANN, AND
23 SUSIE (WILSON) STEINMANN,

24              Defendants.
25

26

27

28

                                                1
                              AMENDED NOTICE OF MOTION FOR SANCTIONS
Case 8:18-ap-01168-SC        Doc 320 Filed 07/14/21 Entered 07/14/21 13:20:47               Desc
                              Main Document     Page 2 of 4


 1 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY

 2 JUDGE, THOMAS H. CASEY, CHAPTER 7 TRUSTEE, AND ALL INTERESTED

 3 PARTIES:

 4         PLEASE TAKE NOTICE that at 11:00 a.m. on September 2, 2021, and will take place in
 5 person before the Honorable Scott C. Clarkson, in Courtroom 5C, 411 West Fourth Street, Santa

 6 Ana, California 92701- 4593, the above-captioned defendants, Lora Rae Steinmann, Heinz H.

 7 Steinmann, Eric Steinmann, Susanna Steinmann Wilson, Thomas Steinmann, John Steinmann, and

 8 Mary Steinmann Sypkens, Teresa Steinmann Stapleton, Katy Steinmann Belknap, Jeff Steinmann,

 9 and Heinz J. Steinmann (collectively, “Steinmann”), by and through their undersigned attorneys, will
10 and hereby do move the Court for sanctions pursuant to Rule 9011 of the Federal Rules of

11 Bankruptcy Procedure because the complaint (“Complaint”) filed in this adversary action (“Action”)

12 by Thomas H. Casey, in his capacity as the Chapter 7 trustee (“Trustee”) for the bankruptcy estate

13 (“Estate”) of Debtor Andrea Steinmann Downs (“Debtor”), and in which creditors, HAUSMAN

14 HOLDINGS, LLC, DAVID MOELLENHOFF, and PAMELA MOELLENHOFF intervened and

15 financed (“Creditors,” and collectively with Trustee, “Plaintiffs”), was neither well-grounded in fact

16 nor supported by existing law.

17         PLEASE TAKE FURTHER NOTICE THAT this motion, as filed on July 8, 2021, as
18 Docket No. 316, is based on this written notice; the accompanying memorandum of points and

19 authorities, Declarations of Eric Steinmann and Justin S. Draa, with exhibits; the Court’s files and

20 records in this case and the related bankruptcy case; and on such other evidence and argument as

21 may properly come before the Court at the hearing of this matter.
22
     Dated: July 14, 2021                         DIBENEDETTO, LAPCEVIC & DRAA LLP
23

24
                                                  By:__________________/S/____________________
25                                                JUSTIN S. DRAA
                                                  Attorneys for Defendants Lora Rae Steinmann, Heinz
26                                                H. Steinmann, Eric Steinmann, Susanna Steinmann
                                                  Wilson, Thomas Steinmann, John Steinmann, and
27                                                Mary Steinmann Sypkens, Teresa Steinmann
28                                                Stapleton, Katy Steinmann Belknap, Jeff Steinmann,
                                                  and Heinz J. Steinman

                                                      2
Case 8:18-ap-01168-SC                  Doc 320 Filed 07/14/21 Entered 07/14/21 13:20:47                                       Desc
                                        Main Document     Page 3 of 4
                                       PROOF OF SERVICE OF DOCUMENT


I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
business address is: 1101 Pacific Avenue, Suite 320, Santa Cruz, California 95060

A true and correct copy of the foregoing document entitled (specify): AMENDED NOTICE OF
MOTION FOR SANCTIONS UNDER RULE 9011 OF THE FEDERAL RULES OF
BANKRUPTCY PROCEDURE will be served or was served (a) on the judge in chambers in the
form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Pursuant to controlling General Orders and LBR, the foregoing document will be served by the court
via NEF and hyperlink to the document. On (date) July 14, 2021, I checked the CM/ECF docket for
this bankruptcy case or adversary proceeding and determined that the following persons are on the
Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

cgj Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) July , 2021, I served the following persons and/or entities at the last known addresses in
this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the
judge here constitutes a declaration that mailing to the judge will be completed no later than 24
hours after the document is filed.

D    Service information continued on attached page.


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on (date) July_, 2021, I served the following persons and/or
entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed
no later than 24 hours after the document is filed.

D    Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and
correct.

 RACHAEL SPENCER, Legal Secretary
 Date Printed Name                                                                     Signature




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
Case 8:18-ap-01168-SC                Doc 320 Filed 07/14/21 Entered 07/14/21 13:20:47                                       Desc
                                      Main Document     Page 4 of 4

   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):


   •   Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
   •   Beth Gaschen          bgaschen@wgllp.com,
       kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
   •   Jeffrey I Golden jgolden@wgllp.com,
       kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
   •   Jeffrey M Goldman goldmanj@pepperlaw.com, allenjs@pepperlaw.com
   •   Michael J Hauser michael.hauser@usdoj.gov
   •   D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
   •   Marshall J Hogan mhogan@swlaw.com, semartinez@swlaw.com
   •   Gerald P Kennedy gerald.kennedy@procopio.com,
       kristina.terlaga@procopio.com;calendaring@procopio.com;efile-bank@procopio.com
   •   Alan J Kessel kessela@pepperlaw.com, philipsj@pepperlaw.com
   •   Kay S Kress kressk@pepperlaw.com, henrys@pepperlaw.com
   •   Charity J Manee charity@rmbklaw.com
   •   Laila Masud lmasud@marshackhays.com, 8649808420@filings.docketbird.com
   •   Jennifer L Nassiri jennifernassiri@quinnemanuel.com
   •   Aram Ordubegian ordubegian.aram@arentfox.com
   •   Eric S Pezold epezold@swlaw.com, scrisp@swlaw.com
   •   Hamid R Rafatjoo hrafatjoo@raineslaw.com,
       bclark@raineslaw.com;cwilliams@raineslaw.com
   •   Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
   •   Daniel B Spitzer dspitzer@spitzeresq.com
   •   Annie Y Stoops annie.stoops@arentfox.com, yvonne.li@arentfox.com
   •   James E Till jtill@btntlaw.com, maraki@btntlaw.com
   •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




  This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
